Citation Nr: 1303149	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1990.   He also served from May 1998 to February 2006 as a member of the National Guard, to include periods of active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted the Veteran's claims for service connection for bilateral hearing loss and for residuals of a right long finger fracture, and assigned a noncompensable rating for each, effective February 3, 2006. The RO also denied service connection for degenerative disc disease of the lumbar spine, for unspecified left arm condition, and for left wrist condition.  In March 2008, the Veteran filed a notice of disagreement (NOD) as to his initial ratings for bilateral hearing loss and residuals of a right long finger fracture and the service-connection claims.  A statement of the case (SOC) was issued in October 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In June 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; and in June 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

In November 2011, the Board denied service connection for a left wrist disability, a left arm disability, and a low back disability, as well as denied higher initial ratings for service-connected left ear hearing loss and residuals of a right long finger fracture.   The Veteran appealed only the Board's denial of entitlement to service connection for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  In August 2012 the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further development of the claim on appeal is warranted.

As noted, in November 2011, the Board denied the claim for service connection for a low back disability.  The Board found that, although the Veteran had a current diagnosed low back disability, there was no indication that such disability was medically related to service.  In denying the Veteran's claim, the Board recognized that the Veteran was competent , but not credible, in his assertions of his injuries, including those during his active service and during Active Duty for Training (ACDUTRA).  

In its decision, the Board indicated that, while the Veteran originally testified (during his June 2008 RO hearing) that his back pain began after stretching, the Veteran changed the story of his injury as related to sit-ups, and then talked about a fall while fishing during his more recent, June 2010 Board hearing.  It was noted that, during the Board hearing, recent Board hearing, the Veteran never mentioned anything regarding any stretching injury on ACDUTRA, and at his prior RO hearing, he never mentioned anything regarding a sit-up injury or continuous pain since an in-service fall.  Thus, the Board found that the contradictory assertions rendered his statements regarding his history of injury not credible.  The Board further noted that, despite the fact that the Veteran complained of back pain during service, the governing legal authority required that the Veteran's back disability be related to an injury or disease that incurred during active duty service or ACDUTRA, or an injury during INACDUTRA. The Board found that there was no credible indication of record that the Veteran's low back disability resulted from any injury during any type of service and that although the Veteran was given a profile for his degenerative joint disease of the lumbar spine in 2005, the record simply failed to indicate that the Veteran developed this, or any other relevant back disability, during active duty service or ACDUTRA.

In the August 2012 Joint Motion for Remand, the parties took issue with the Board's evaluation of the Veteran's assertions.  It was noted that, contrary to the Board's summary of events, the Veteran explicitly mentioned at his Board hearing that he injured himself doing sit-ups in the National Guard, which appeared to be consistent with his prior RO hearing testimony that he hurt his back while stretching and was doing the sit-ups immediately prior to the stretching when he felt the pain.  The parties found that the Board did not assess the evidence correctly and the Board's findings that the Veteran did not mention the proximate timing of his alleged back injury and sit-ups at the RO hearing or made inconsistent statements were inadequate.  The parties agreed that, because the Board's finding that the Veteran was not credible overlooked putatively relevant facts, vacate and remand were required. 

Regardless of the accuracy of the parties' observations, the Board is bound by the terms of the joint motion.  Accordingly, and because the appellant's less than credible assertions were a significant factor in the Board not previously obtaining a medical nexus opinion, the Board finds that the at the Veteran should be scheduled for a VA examination to determine the current nature and etiology of the Veteran's low back disability taking into consideration the Veteran's assertions as to in-service injury.  VA is required to obtain an examination and medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that, failure to report to the examination scheduled in connection with the low back disability claim, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159  (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby  REMANDED for the following action:

1.  The RO should obtain any all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.   The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  The RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The VA should clearly indicated all current disability(ies)  affecting the low back.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles as to whether it is at least likely as not (there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to service, to include in-service injuries described by the Veteran.

In rendering the  requested opinion, the examiner  should consider and discuss all pertinent lay and medical evidence of record, to include the Veteran's assertions of in-service injuries and continuity of back symptoms since service.  

The physician should set forth all examination findings, along with the complete rationale for all conclusions reached, in a printed (typewritten) report.


5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


